DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 03/08/21, for application number 16/298,604 has been received and entered into record.  Claims 1-14, 16, and 19 have been amended.  Therefore, Claims 1-19 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over An et al., US Pat. No. 9,424,901, in view of Nakanishi et al., US Pat. Appln. Pub. No. 2010/0023678.
Regarding Claim 1, An discloses a memory system [system 1000 containing controller 200 and semiconductor memory device 100, Fig. 1] comprising: 
a semiconductor memory device configured to output a ready-busy signal having a busy state while an operation is performed [control logic 125 containing status signal generator 126; status signal generator 126 corresponds to status signal generator 101 of Fig. 1; status signal generator 101 may output a status signal indicating whether the semiconductor memory device 100 is in a ready status or a busy status, Fig. 4; col. 7, ll. 27-30; col. 4, ll. 42-45].
However, An does not explicitly teach the device to maintain an output of the ready-busy signal having the busy state if a temperature of the semiconductor memory device is higher than a threshold level after the operation is completed; and a controller configured to be inhibited from providing an operation command to the semiconductor memory device when receiving the ready-busy signal having the busy state from the semiconductor memory device.
In the analogous art of semiconductor memory device management, Nakanishi teaches a device to maintain an output of the ready-busy signal having the busy state if a temperature of the semiconductor memory device is higher than a threshold level after the operation is 
It would have been obvious to one of ordinary skill in the art, having the teachings of An and Nakanishi before him before the effective filing date of the claimed invention, to incorporate the temperature detection and operations as taught by Nakanishi into the device as disclosed by An, to eliminate the risk of a burn by suppressing heat generation in a memory system [Nakanishi, par 12].
Regarding Claim 9, An discloses a method for operating a semiconductor memory device [using device 100 of Fig. 4].  The remainder of Claim 9 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly.
Regarding Claim 17, An and Nakanishi disclose the method of Claim 9.  An further discloses wherein the operation command is a program command [col. 3, ll. 30-31].
Regarding Claim 18, An and Nakanishi disclose the method of Claim 9.  An further discloses wherein the operation command is an erase command [col. 3, ll. 32-33].
Regarding Claim 19, An discloses a memory system [system 1000, Fig. 1] comprising: a memory device [semiconductor memory device 100 which is part of system 1000] comprising: a control logic configured to output a ready-busy signal having a busy state while an operation of 
However, An does not explicitly teach a sensor configured to measure a temperature of the memory device during the data operation; and wherein the control logic is configured to maintain an output of the ready-busy signal having the busy state if the temperature of the memory device is higher than a threshold level after the operation is completed; and a controller is configured to be inhibited from providing the operation command to the memory device during receiving the ready-busy signal having the busy state from the memory device.
In the analogous art of semiconductor memory device management, Nakanishi teaches a sensor configured to measure a temperature of the memory device during the data operation [temperature detection part 111, Fig. 1]; and wherein the control logic is configured to maintain an output of the ready-busy signal having the busy state if the temperature of the memory device is higher than a threshold level after the operation is completed [when it is determined the temperature is greater than Trisk (using a temperature detection part 111), then a busy information signal is transmitted; busy information is sent until temperature is lower than 
It would have been obvious to one of ordinary skill in the art, having the teachings of An and Nakanishi before him before the effective filing date of the claimed invention, to incorporate the temperature detection and operations as taught by Nakanishi into the device as disclosed by An, to eliminate the risk of a burn by suppressing heat generation in a memory system [Nakanishi, par 12].
Claims 2-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over An and Nakanishi, and further in view of Chu, US Pat. Appln. Pub. No. 2013/0080680 (as listed in the IDS).
Regarding Claim 2, An and Nakanishi disclose the memory system of Claim 1.  However, while Nakanishi discloses the if the temperature of the semiconductor memory device is higher than the threshold level, the semiconductor memory device is configured to maintain the output of the ready-busy signal4Atty Docket No.: Po18064OHDApp. No.: 16/298,604 having the busy state [when it is determined the temperature is greater than Trisk (using a temperature detection part 111), then a busy information signal is transmitted; busy information is sent until temperature is lower than Tsafe, at steps S108 and S107, Fig. 1; Fig. 6; par 180, ll. 1-5], An and Nakanishi do not explicitly teach when the temperature of the semiconductor memory device is higher than the threshold level, the control logic provides a dummy busy time during which a ready-busy signal may be output.

It would have been obvious to one of ordinary skill in the art, having the teachings of An, Nakanishi, and Chu before him before the effective filing date of the claimed invention, to incorporate the time interval as taught by Chu into the device as disclosed by An and Nakanishi, to provide heat dissipation to memory to avoid data loss due to heat buildup [Chu, par 6, ll. 9-13].
Regarding Claim 3, An, Nakanishi, and Chu disclose the semiconductor memory device of Claim 2.  Chu further discloses wherein, if the temperature of the device is higher than the threshold level, the semiconductor memory device is configured to change a state of the ready-busy signal from the busy state to a ready state after the dummy busy time elapses [increasing the interval time between control commands when the temperature is above a predetermined temperature (i.e. the device is made unavailable for the interval of time before executing the next control command), Fig. 4; par 58, ll. 1-9; par 59; par 64].
Regarding Claim 4, An, Nakanishi, and Chu disclose the memory system of Claim 3.  Chu further discloses wherein the device includes a reference temperature 
Regarding Claim 5, An, Nakanishi, and Chu disclose the memory system of Claim 4.  Nakanishi further discloses wherein the dummy busy determiner is configured to: enable the dummy busy activation signal if the temperature is higher than the threshold level; and disable the dummy busy activation signal if the temperature is equal to or lower than the threshold level [when T>Trisk, a busy signal is sent; when T<Tsafe, a busy signal is no longer sent; Tsafe is lower than Trisk, Fig. 6; par 153, ll. 1-9].
Regarding Claim 6, An, Nakanishi, and Chu disclose the memory of Claim 5.  Chu further discloses wherein if the dummy busy activation signal is enabled, the signal generator is configured to change the state of the ready-busy signal from the busy state to the ready state 
Regarding Claim 7, An, Nakanishi, and Chu disclose the memory system of Claim 5.  Chu further discloses wherein if the dummy busy activation signal is disabled, the signal generator is configured to change the state of the ready-busy signal from the busy state to the ready state after the operation is completed [increasing the interval time between control commands when the temperature is above a predetermined temperature (i.e. the device is made unavailable for the interval of time before executing the next control command, that is, when the time interval has expired, the next command is issued), Fig. 4; par 58, ll. 1-9; par 59; par 64].
Regarding Claim 10, An and Nakanishi disclose the method of Claim 9.  While Nakanishi discloses the maintaining includes maintaining the outputting of the ready-busy signal having the busy state if the temperature of the semiconductor memory device is higher than the threshold level after the operation is completed, An and Nakanishi do not explicitly teach outputting the ready-busy signal having a busy state during a dummy busy time.
In the analogous art of heat dissipation methods for an electronic device, Chu teaches outputting the ready-busy signal having a busy state during a dummy busy time [increasing the interval time between control commands when the temperature is above a predetermined 
It would have been obvious to one of ordinary skill in the art, having the teachings of An, Nakanishi, and Chu before him before the effective filing date of the claimed invention, to incorporate the time interval as taught by Chu into the device as disclosed by An and Nakanishi, to provide heat dissipation to memory to avoid data loss due to heat buildup [Chu, par 6, ll. 9-13].
Regarding Claim 11, An, Nakanishi, and Chu disclose the method of Claim 10.  Nakanishi further discloses changing a state of the ready-busy signal from the busy state to a ready state after the dummy busy time elapses [increasing the interval time between control commands when the temperature is above a predetermined temperature (i.e. the device is made unavailable for the interval of time before executing the next control command), Fig. 4; par 58, ll. 1-9; par 59; par 64].
Regarding Claim 12, An, Nakanishi, and Chu disclose the method of Claim 11.  Chu further discloses checking the temperature of the semiconductor memory device [using thermal sensor 208, Fig. 2]; and comparing the temperature with the threshold level [thermal sensor 208 detects whether temperature is higher than a predetermined temperature, par 57, ll. 2-7].
Regarding Claim 13, An, Nakanishi, and Chu disclose the method of Claim 11.  Nakanishi further discloses changing the state of the ready-busy signal from the busy state to the ready state if the temperature is equal to or lower than the threshold level after the operation is completed [when it is determined the temperature is greater than Trisk (using a temperature .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over An, Nakanishi, and Chu, and further in view of Endo, US Pat. Appln. Pub. No. 2010/0254726.
Regarding Claim 8, An, Nakanishi, and Chu disclose the memory system of Claim 3.  Chu further discloses wherein the semiconductor memory device includes: a dummy busy determiner configured to generate a dummy busy activation signal by comparing the temperature with a reference temperature; and a signal generator configured to generate the ready-busy signal, based on the dummy busy activation signal [when memory management circuit 2043 is notified temperature is higher than the set temperature, memory management circuit executes cooling process; cooling process may include increasing an interval time between control commands (i.e. a dummy busy signal), par 58, ll. 1-9; par 59; par 64].
However, An, Nakanishi, and Chu do not explicitly teach a reference temperature storage configured to store a dummy busy table including a plurality of reference temperature ranges and respectively corresponding dummy busy times.
In the analogous art of heat reduction, Endo teaches a reference temperature storage configured to store a dummy busy table including a plurality of reference temperature ranges and respectively corresponding dummy busy times [table 59a stored in ROM in advance, is used to determine cooling times (i.e. dummy busy times) based on detected temperature; plurality of ranges of detected temperatures are set, and table 59a stores associated cooling times to the detected temperature ranges, par 209; par 218, ll. 1-3].
.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over An, Nakanishi, and Chu, and further in view of Endo.
Regarding Claim 14, An, Nakanishi, and Chu disclose the method of Claim 10.  However, while Nakanishi discloses controlling a ready-busy time based on a temperature comparison result [when it is determined the temperature is greater than Trisk (using a temperature detection part 111), then a busy information signal is transmitted; signal will continue to be transmitted until temperature is lower than Tsafe, Fig. 1; Fig. 6; par 180, ll. 1-5], An, Nakanishi, and Chu do not explicitly teach comparing the temperature with a predetermined dummy busy table.
In the analogous art of heat reduction, Endo teaches comparing the temperature with a predetermined dummy busy table [table 59a stored in ROM in advance, is used to determine cooling times (i.e. dummy busy times) based on detected temperature; plurality of ranges of detected temperatures are set, and table 59a stores associated cooling times to the detected temperature ranges, par 209; par 218, ll. 1-3].
It would have been obvious to one of ordinary skill in the art, having the teachings of An, Nakanishi, Chu, and Endo before him before the effective filing date of the claimed invention, to incorporate the temperature table and associated cooling times as taught by Endo into the 
Regarding Claim 15, An, Nakanishi, Chu, and Endo disclose the method of Claim 14.  Endo further discloses wherein the dummy busy table includes a plurality of reference temperature ranges and respectively corresponding dummy busy times [table 59a stored in ROM in advance, is used to determine cooling times (i.e. dummy busy times) based on detected temperature; plurality of ranges of detected temperatures are set, and table 59a stores associated cooling times to the detected temperature ranges, par 209; par 218, ll. 1-3].
Regarding Claim 16, An, Nakanishi, Chu, and Endo disclose the method of claim 15.  Chu further teaches wherein the controlling of the ready-busy signal based on the comparison result includes changing the state of the ready-busy signal from the busy state to the ready state after the dummy busy time corresponding to a reference temperature section to which the temperature of the semiconductor memory device belongs [when memory management circuit 2043 is notified temperature is higher than the set temperature, memory management circuit executes cooling process; cooling process may include increasing an interval time between control commands (i.e. the device is made unavailable for the interval of time before executing the next control command, that is, when the time interval has expired, the next command is issued), Fig. 4; par 58, ll. 1-9; par 59; par 64].

Response to Arguments
Applicant’s arguments filed 03/08/21 have been considered but are moot due to the new rejection based on the newly cited portions of the references previously presented.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul Yen/Primary Examiner, Art Unit 2186